Ford, Judge:
The appeals fisted in schedule “A,” hereto attached and made a part hereof, have been submitted upon a stipulation to the effect that at the date of the exportation of the merchandise in*402volved herein, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States at the prices set forth in schedule “B,” hereto attached and made a pant hereof, and that there were no higher foreign values for the involved merchandise.
Accepting this stipulation as a statement of fact, I find the proper dutiable export values for the merchandise covered by said appeals to be the values set forth in said schedule “B.” Judgment will be rendered accordingly.




*403